Citation Nr: 0915135	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-44 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to a total disability rating due to based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned 
member of the Board in February 2009.  The hearing transcript 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Though the Board regrets any further delay in this appeal, 
additional development is required.

The Veteran contends that he is unable to work due to his 
service-connected disabilities, specifically post traumatic 
stress disorder (PTSD).

The Veteran has a history of treatment for multiple physical 
disabilities including peripheral neuropathy, arthritis, and 
Sjogren's syndrome from 1980 to 2001.  He was last employed 
as a Corrections Sergeant at the Clallam County Corrections 
Facility.  Due to his physical disabilities, in April 2001, 
in accordance with the Americans with Disabilities Act, the 
Veteran was transferred from his permanent position as a 
Corrections Sergeant to a Control Room Technician on 
probationary status.  The purpose of the transfer was to 
allow the Veteran to work in a less physically demanding job.  
A May 2001 letter from his employer indicates that he was 
terminated due to his inability to work the hours necessary 
to perform his job.  Later that year, in October 2001, the 
Veteran was diagnosed with PTSD and depression.  
In a December 2005 lay statement, a co worker reported, in 
essence, that before his termination in May 2001, the Veteran 
appeared withdrawn, isolated and detached.  The co worker 
reported that the Veteran became increasingly moody and 
irritable at work when interacting with others and that his 
relationships with friends and coworkers deteriorated.  

Although his physical disabilities resulted in his transfer 
to the control room, the Veteran contends that he was 
ultimately fired in May 2001 due to his inability to get 
along with coworkers.  He also reported difficulty sitting in 
the control room all day watching monitors and taking 
telephone calls.  He stated that he was not good at dealing 
with people.  See February 2009 hearing transcript.  

The Board notes that the Veteran has not worked since 2001 
which coincides with a history of treatment for PTSD since 
2001.  In November 2002, the RO granted service connection 
for PTSD with a disability rating of 50 percent due to 
occupational and social impairment, mood swings, and sleep 
impairment.  VA treatment records from April and May 2007 
show increasingly severe symptoms of PTSD such as suicidal 
thoughts, anxiety, nightmares, and drug dependency, as well 
as multiple GAF scores ranging from 31 to 47.  In addition to 
PTSD, the Veteran's service connected disabilities include 
diabetes, hypertension, bilateral hearing loss, and tinnitus 
with a total combined 70 percent disability evaluation.

Historically, in November 2006, the RO denied the claim for 
TDIU because the Veteran merely showed that he was physically 
disabled and could not work due to his non-service connected 
disabilities.  However, the more recent medical evidence of 
record, including the 2007 VA treatment records noted above, 
suggests that the Veteran's PTSD may be contributing to his 
unemployability.  Indeed, when compared to his November 2006 
VA examination, his Global Assessment of Functioning (GAF) 
score fell from 55 to 47.  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).

Considering the evidence as a whole; the medical evidence of 
record which shows increasingly severe symptoms of PTSD, the 
lay evidence of record which contends the Veteran lost his 
job in 2001 due to his PTSD symptoms, and the fact that the 
Veteran has not worked since 2001; the Board finds that a new 
VA exam is necessary in order to determine whether the 
Veteran is unemployable due to his current service connected 
disabilities.  Furthermore, the Board notes that in a 
February 2009 hearing transcript, the Veteran's 
representative requested a new VA examination and the Veteran 
indicated that he would appear for such an examination.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  Obtain the Veteran's complete 
outpatient and inpatient treatment records 
from the Puget Sound VA Medical Center 
(VAMC) since May 2007.  Any negative 
response or development should be included 
in the claims file.

2.  The RO/AMC should request that a 
social and industrial survey be undertaken 
by a social worker, in order to elicit and 
set forth pertinent facts regarding the 
Veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the Veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it contains 
important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a general medical and/or 
psychiatric examination(s) to determine 
the nature and extent of all disabilities 
from which the Veteran is now suffering 
therefrom.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  The 
examiner should give detailed clinical 
findings of any symptomatology found, and 
that examiner should render an opinion 
whether the service- connected 
disabilities prevents the Veteran from 
being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the Veteran from 
being gainfully employed.

4.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue of entitlement to 
TDIU.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


